Citation Nr: 0808841	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to April 15, 2004, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1950 to 
October 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2004, 
a statement of the case was issued in June 2006, and a 
substantive appeal was received in July 2006.  In his 
substantive appeal, the veteran indicated that he did not 
want a hearing before the Board, but reserved the right to 
request a hearing in the future.  In April 2007, the RO 
contacted the veteran's representative to clarify whether the 
veteran wanted a hearing, and the representative indicated 
that the veteran did not want a hearing.  

A motion to advance this case on the docket was granted in 
March 2008.  38 C.F.R. § 20.900(c) (2007).    


FINDINGS OF FACT

1.  On February 19, 2003, the veteran's then representative 
filed a claim of service connection for PTSD on the veteran's 
behalf. 

2.  The veteran subsequently withdrew the February 19, 2003, 
PTSD claim, but he nevertheless appeared at a VA psychiatric 
examination scheduled on March 3, 2003, as part of VA's 
development of the PTSD claim.   

3.  The March 3, 2003, VA examination diagnosed PTSD related 
to the veteran's combat experiences.   

4.  The veteran's appearance at the March 3, 2003, VA 
psychiatric examination, when viewed in the light most 
favorable to the veteran, can be reasonably considered an 
action which reinstated the February 19, 2003, PTSD claim.




CONCLUSION OF LAW

The criteria for assignment of an effective date of February 
19, 2003, but no earlier, for the grant of service connection 
for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in February 2006, March 2006 and June 
2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  Further, as the notices outlined the requirements 
for an earlier effective date, the Board finds that the 
requirements set forth in Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including effective date, have also been met.  

The Board also notes that the February 2006 and June 2006 
VCAA letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the September 2004 
rating decision granted PTSD, and the veteran appealed the 
effective date assigned.  In February 2006, March 2006 and 
June 2006, VCAA letters were issued.  The VCAA letters 
notified the claimant of what information and evidence is 
needed to substantiate his appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the claimant were not given prior to the 
first AOJ adjudication of the underlying service connection 
claim, the notices were provided prior to adjudication of the 
issue on appeal in the June 2006 statement of the case, which 
remedied the deficiency in the timing of these notices.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records 
and a VA examination report.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran contends that he is entitled to an effective date 
prior to April 15, 2004 for service connection for PTSD.  
Essentially, the veteran appears to claim that the effective 
date should be from the date of his release from service.  
The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

On February 19, 2003, the veteran's then representative filed 
a claim seeking service connection for PTSD.  Although the 
veteran filed various other claims for VA benefits over the 
years, there is nothing in the claims file showing either an 
informal or formal claim for PTSD prior to February 19, 2003.  

The record does show that a little over a week after the 
February 19, 2003, PTSD claim, the veteran filed a statement 
stating that he wished to withdraw his claim for PTSD and 
that he had not authorized his representative to file such a 
claim.  It appears that a VA psychiatric examination had 
already been scheduled as part of the development of the 
February 19 claim, and the RO was unable to cancel the 
examination before the scheduled examination date of March 3, 
2003.  Although the veteran had withdrawn the PTSD claim, he 
nevertheless reported for the March 3, 2003, PTSD 
examination.  The March 2003 PTSD examination resulted in a 
diagnosis of PTSD related to the veteran's combat 
experiences.  

Although the reason for the veteran's appearance at the March 
3, 2003, examination is not clear, it is the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a).  Under the particular facts of this case, the 
Board's views the veteran's action in appearing for the March 
3, 2003, VA examination (despite his indication shortly 
before that he wished to withdraw the PTSD claim) as 
effectively reinstating the February 19, 2003, claim.  An 
effective date of February 19, 2003, is therefore warranted.  

Nevertheless, an effective date prior to February 19, 2003 is 
not warranted.  There are not documented prior communication 
from the veteran or a representative which indicate any 
intent to apply for compensation for PTSD.


ORDER

An effective date of February 19, 2003, but no earlier, for 
the grant of service connection for PTSD is warranted.  To 
that extent, the appeal is granted subject to the law and 
regulations governing the payment of monetary benefits.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


